DETAILED ACTION
	This Office Action is in response to Applicant’s Amendment and Remarks filed on 03 December 2020 in which claims 2, 3 and 9 were canceled, and claims 1 and 4-8 were amended to change the scope and breadth of the claims.
	Claims 1 and 4-8 are pending in the current application and are examined on the merits herein.
The Declaration of Dr. De Ferra, submitted by Applicant on 03 December 2020 under 37 CFR §1.132 is acknowledged.
	
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Withdrawn Rejections
Applicant’s amendment, filed 03 December 2020, with respect to the rejection of claim 2 under 35 U.S.C. § 112, first paragraph, for scope of enablement, has been fully considered and is persuasive because the claim has been canceled. The rejection is hereby withdrawn.

Applicant’s amendment, filed 03 December 2020, with respect to the rejection of claims 1, 2 and 4-9 under 35 U.S.C. § 102(b) as being anticipated by Teleman 2000; and the rejection of claims 1-9 as being anticipated by Teleman 2002 has been fully considered and is persuasive because the claim has been amended to recite: 

    PNG
    media_image1.png
    148
    641
    media_image1.png
    Greyscale

withdrawn.

New & Modified Rejections
The following are new ground(s) or modified rejections necessitated by Applicant's amendment, filed on 03 December 2020, where the limitations in pending claims 1 and 4-8 as amended now have been changed.  Therefore, rejections from the previous Office Action, dated 04 September 2020, have been modified and are listed below.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 and 4-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The preamble of the claim is directed towards the “a method for preparing a polysaccharide of formula”.
The method steps include: (i) “isolating xylan from beech”; and (ii) “identifying or quantifying with at least one identification or quantification step…for assessing production batches of said polysaccharide or for selecting batches of said polysaccharide”
This judicial exception is not integrated into a practical application because the claim does not recite any additional elements. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the only recited step claimed can be performed mentally.
	The following factors have been analyzed:
Step 1: Is the claim directed to one of the four statutory categories? 
Yes. The claim appears to be directed towards a process of preparation. 
	The instant claims are directed for the preparation of polysaccharides, the method comprising (i) “isolating xylan from beech”; and (ii) “identifying or quantifying with at least one identification or quantification step the xylose units substituted with a 4-O-methyl-glucuronic acid and with a acetyl group for assessing production batches of said polysaccharide or for selecting batches of said polysaccharide.
	Step 2A, Prong 1: Is the claim directed to a judicial exception(s)? Judicial exceptions include: abstract ideas, laws of nature/natural principles, natural phenomena, and natural products?
	The instant claims are directed towards natural products. Beech is a tree, and is therefore a product of nature. Xylan is a naturally occurring polysaccharide, and it is a product of nature.
The instant claims are directed to an abstract idea, because the identification or quantification step is broadly and reasonably interpreted as a step that can be performed mentally by observing data obtained from the compound recited in the instant claims.  
Dependent claim 6 is directed to a mathematical formula. 

Step 2A, Prong 2: Does the claim recite additional elements that integrate the judicial exception into a practical application?
The claim recites a step of isolating xylan from beech. However, it is not integrated into a practical application. The claims do not require performing any additional step or practical application of the isolated xylan. For example, the naturally occurring xylan polysaccharide is not transformed chemically or physically into anything distinct (i.e. another product/polysaccharide derivative) from its naturally occurring state. 
The step of “identifying or quantifying” could be performed mentally. The instant claims could be performed by a person looking at an NMR spectrum of a polysaccharide, and mentally identifying one of require/integrate the analyzed compound having a “xylose units substituted with a 4-O-methyl-glucuronic acid and with a acetyl group” into a practical application.
Thus, the additional elements do not integrate the exception into a practical application. There are no additional claim elements besides the judicial exception.  
Claim 6 recites another judicial exception that is insufficient to integrate the judicial exception into a practical application. 

	Step 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception?
	The claim does not recite additional elements that amount to significantly more than the judicial exception.
	Thus, the subject matter recited in instant claims 1 and 4-8 are not patent eligible. 	 

Response to Arguments
Applicant's arguments filed 03 December 2020 have been fully considered but they are not persuasive. 
Applicant contends the instant claims specify a step of isolating xylan from beech. Thus, Applicant believes the claims are not directed to an abstract idea without significantly more.
The term “isolated” is not expressly defined in the instant specification. The term is broadly and reasonably interpreted as a composition comprising extracted beech. 

	The claimed compound is naturally found in nature. The removal or isolation of other components/compounds found in beech does not change the structure of the claimed compound, which is found in beech trees. Thus, the features recited in the instant claims are not markedly different from what exists in nature. Furthermore, the claims do not recite any meaningful limitations that add something of significance to the judicial exception.
	Thus, the subject matter recited in instant claims 1 and 4-8 are not patent eligible. 	 

Claim Rejections - 35 USC § 112, second paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 4-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The recitation “A method for preparing a polysaccharide of formula…said method comprising: isolating xylan from beech; and identifying or quantifying…for assessing production batches of said polysaccharide or for selecting batches of said polysaccharide” in instant claim 1 renders the claim and claims 4-8 herein indefinite.
The instant claims do not clearly link “a polysaccharide” as recited in the preamble, with “xylan”, which is a naturally occurring polysaccharide, with “xylose units substituted with a 4-O-methyl-glucuronic 
While the newly added “wherein” clause provides some structure to “the polysaccharide” it is unclear if this is simply an inherent structural feature of naturally occurring xylan, or some other derivative of xylan not clearly claimed. 
Instant claim 7 recites “wherein said polysaccharide is pentosan polysulfate”. And instant claim 8 recites “wherein said polysaccharide is xylan”. 
However, the structural features of the “wherein” clause appears to be drawn towards a desulfated depolymerized polysaccharide. 
Thus, the instant claims are either drawn towards isolating a naturally occurring product, and analyzing said naturally occurring product (which is not patent eligible). Or the instant invention is drawn towards some non-naturally occurring polysaccharide derived from naturally occurring xylan, that is currently not claimed.
Clarification is required. 

Conclusion
	In view of the rejections to the pending claims set forth above, no claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAHAR A CRAIGO whose telephone number is (571)270-1326.  The examiner can normally be reached on M/W/F: 11:30am-6:30pm, T/R: 11:30am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BAHAR CRAIGO/
Primary Examiner
Art Unit 1623